Citation Nr: 0116764	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  92-55 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypertensive 
cardiovascular disease, including as secondary to the 
veteran's service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1969.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Los Angeles, California, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to 
direct service connection for the benefit sought.

In October 1996 and June 1999, the Board remanded this case 
to the RO for initial consideration and further evidentiary 
development with respect to issue of secondary service 
connection.  Following completion of the requested 
development, the case was again returned to the Board in 
March 2001.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim on appeal has been obtained by the agency of 
original jurisdiction.

2.  A clear preponderance of the evidence reflects that the 
veteran's current hypertensive cardiovascular disease has no 
relationship to military service.

3.  A clear preponderance of the evidence reflects that the 
veteran's current hypertensive cardiovascular disease is not 
proximately due to or permanently aggravated by service-
connected PTSD.


CONCLUSIONS OF LAW

1.  The veteran's current hypertensive cardiovascular disease 
is not shown to have been incurred in or aggravated by 
military service, nor may hypertension be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).

2.  The veteran's current hypertensive cardiovascular disease 
is not shown to be proximately due to or aggravated by 
service-connected PTSD.  38 C.F.R. § 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the circumstances of this case, however, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As a preliminary matter, it is 
noted that the RO specifically determined that the veteran 
had presented a well-grounded claim for service connection in 
the October 2000 supplemental statement of the case but, on 
de novo review, found that the clear preponderance of the 
evidence is against his claim.  In addition, the RO has 
obtained several medical nexus opinions with regard to the 
veteran's hypertensive vascular disease.  It is also noted 
that the veteran has been specifically apprised of the 
evidence considered in rating decisions, as well as the 
statement of the case and supplemental statements of the 
case.  The Board remanded the veteran's claim to assure that 
all pertinent evidence was collected.  Insofar as neither the 
veteran nor his accredited representative have indicated that 
there is any additional information that may be available or 
necessary to a decision on this claim, the Board finds that 
the Department has satisfied the duty to assist in the 
development of this claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-2098 (2000) (to be codified at 38 U.S.C. § 5103A).

Background

The veteran's service medical records do not reflect 
treatment for or a diagnosis of hypertensive cardiovascular 
disease.  He had normal clinical evaluations of the heart and 
vascular system on separation examination in August 1969.  
His sitting blood pressure reading was noted to be 110/72.

In conjunction with claims for VA compensation, the veteran 
was afforded VA general medical examination in October 1969.  
Examination of the cardiovascular system revealed that heart 
sounds were regular and of good quality.  There were no 
murmurs, cyanosis or dyspnea.  The apex of the heart was in 
the 5th intercostal space (IS) at the midcostal line (MCL).  
His sitting blood pressure reading was noted to be 122/70.

Civilian employee medical records obtained from the 
Department of the Navy reflect treatment on occasion for 
anxiety, obesity and hypertension between 1982 and 1983.  
Medical records developed since that time continue to show 
treatment on occasion for these disorders.

In conjunction with this appeal, the veteran underwent 
several VA and private medical and psychiatric examinations 
for the purpose of obtaining an opinion as to whether there 
is any relationship between his hypertensive vascular disease 
and his service-connected post-traumatic stress disorder.

In January 1997, the veteran underwent a VA examination for 
hypertension.  The examiner was asked to comment as to the 
etiological relationship between post-traumatic stress 
disorder and hypertension.  Following the examination, the 
pertinent diagnoses were essential hypertension, and post-
traumatic stress disorder.  The examiner stated that "while 
many factors may contribute to the [veteran's] blood pressure 
escalation, including activities of daily living, diet, 
medication compliance, it appears that the [veteran] has 
chronic hypertension per se on an essential basis."

In February 1997, the veteran underwent a psychiatric 
evaluation for post-traumatic stress disorder.  In the report 
of that examination, the examiner stated that it appears that 
the veteran's hypertension may well stem from his glaring 
weight problem.  The examiner then commented that "[d]rawing 
an etiological relationship between [the veteran's] combat 
experience in Vietnam and his current hypertension would be a 
stretch, unless we had clear cut evidence somewhere of 
hypertension in the five years after his discharge from the 
Army, along with normal body weight for his stature."

In July 1998, the veteran underwent another psychiatric 
evaluation.  In the report of that examination, the veteran's 
past social, psychiatric, occupational and medical history 
was reviewed.  Following mental status examination, the 
pertinent diagnoses included post-traumatic stress disorder 
and hypertension.  In terms of the question of whether there 
is a link between the veteran's post-traumatic stress 
disorder and hypertension, the examiner first explained that 
"hypertension tends to be a medical illness which can have 
multiple etiological factors."  It was noted that the risk 
factors include obesity and diet.  The examiner then opined 
that "while anxiety and underlying stress can certainly 
aggravate or accentuate a person's underlying hypertension 
problem, in and of themselves, to my knowledge, they do not 
directly cause hypertension."  The examiner explained that, 
"in other words, when a patient is anxious or under a great 
deal of stress, he can have a transient elevation of his 
blood pressure.  If he has an underlying hypertension 
problem, this could become clinically significant.  However, 
this patient is noted to be obese and, pending the 
interpretation of an internist, it is likely that his obesity 
has a direct bearing on his blood pressure."

The examiner went on to opine further that "insofar as we can 
make this connection between [the veteran's] post- traumatic 
stress disorder and anxiety, and subsequently between his 
anxiety and increased eating and weight gain, then a 
connection would exist between post-traumatic stress disorder 
and hypertension."  The examiner stated that "it would thus 
be felt, as noted above, that the post-traumatic stress 
disorder could aggravate or increase, chronically, his 
hypertensive vascular disease by contributing to persistent 
anxiety, which would contribute to increased appetite."  The 
examiner suggested that these connections would be enforced 
by the determination of an internist about the origin of 
hypertension in the veteran.  The examiner, noted, however, 
that he is not an internist and was not directly commenting 
on the veteran's underlying hypertension.

In August 1998, the veteran underwent an examination by a 
private cardiovascular disease and internal medicine 
specialist on a VA fee basis.  Following a review of the 
veteran's medical records and physical examination with 
diagnostic studies, the pertinent diagnoses were hypertension 
with hypertensive cardiovascular disease, morbid obesity, 
history of post-traumatic stress disorder, and history of 
diabetes.  In discussion, the examiner stated that "with 
regard to the question as to whether [the veteran's] 
hypertensive vascular disease is secondary to post-traumatic 
stress disorder, I would reply in the negative."  The 
examiner explained that in the absence of post-traumatic 
stress disorder, the veteran would have risk factors of 
developing the vascular disease given his morbid obesity and 
hypertension.  The examiner noted that there is also a 
history of diabetes which could cause significant vascular 
disease.  In the examiner's opinion, "there is no need to 
invoke 
post-traumatic stress disorder as a causative factor in [the 
veteran's] hypertensive disease."  The examiner, in answer to 
the question of whether there is evidence that the veteran's 
post-traumatic stress disorder aggravates or increases 
chronically his hypertensive vascular disease, stated that 
"there is nothing specific that I could hang my hat on 
regarding this."  In a discussion of a review of the records, 
the examiner concluded that the review of the records did not 
shed any new light on his opinion, and emphasized that the 
veteran's hypertension appears to be on the basis of 
idiosyncratic factors of the essential variety rather than 
related to post-traumatic stress disorder.

In a statement submitted by the veteran's local accredited 
representative in January 1999, exception was taken to the 
opinion offered by the private internist who conducted the 
August 1998 examination.  In particular, the representative 
stated that the internist's comment that there was nothing he 
"could hang [his] hat on regarding" the question of the 
aggravation of hypertensive vascular disease by 
post-traumatic stress disorder was unclear and was offered 
without reasoning.

The Board requested additional clarification in June 1999 
with respect to the etiological relationship between the 
veteran's hypertensive cardiovascular disease and his 
service-connected PTSD.

In January 1999, the RO received a copy of a VA medical 
statement developed by E. Amanat, M.D. The doctor certified 
that the veteran had been under his personal care for several 
year and he observed a direct link between his PTSD, 
hyperarousal and panic attacks with raised blood pressure.  
The doctor noted that even when the veteran is waiting for 
his appointments, he feels anxious about time; his blood 
pressure then increases, leading to more headaches and 
tinnitus.  The doctor indicated that tranquilizers at these 
moments work the best to bring his anxiety level and blood 
pressure down.  Parenthetically, the Board observes that this 
statement had not been made part of the appellate record at 
the time that this appeal was considered in June 1999.

In November 1999, the veteran underwent a psychiatric 
evaluation by a private psychiatrist on a VA fee-basis.  In 
the report of that examination, the veteran's past social, 
psychiatric, occupational and medical history was reviewed.  
Following mental status examination, the pertinent diagnoses 
included PTSD and hypertension.  The examiner noted that the 
veteran has clear symptoms now, and history supportive, of a 
diagnosis of PTSD which is already recognized as 
service-connected.  He has what, in the examiner's opinion 
and in the opinion of previous examiners, is a separate 
diagnosis of essential hypertension, as well as other medical 
problems.  The examiner stressed that causality of 
aggravation was a question best deferred to an internal 
medicine examiner.  However, to the extent that a psychiatric 
opinion with regard to this matter is desired, the examiner 
opined that it is more likely than not that the veteran's 
essential hypertension and PTSD are two separate and largely 
unrelated conditions, using the definitions of causality and 
aggravation and the standard of evidence and rationale set 
forth in the remand on appeal, dated June 21, 1999.

In November 1999, the VA fee-basis cardiovascular disease and 
internal medicine specialist, who previously examined the 
veteran in 1998, conducted another evaluation of the veteran.  
Following a review of the veteran's medical records and 
physical examination with diagnostic studies, the pertinent 
diagnoses were uncontrolled hypertension with hypertensive 
cardiovascular disease exacerbated by morbid obesity, 
diabetes, sleep apnea and PTSD.  In discussion, the examiner 
stated that "[r]egarding the question of the correlation of 
[the veteran's PTSD] and the hypertension, it appear that his 
morbid obesity and intrinsic factors were the most 
overriding, leading to the hypertension.  Obesity, such as 
the veteran had, morbid in it's state, leads to chronic 
overload of the left ventricle and this leads to 
hypertension.  When I state intrinsic factors, I refer to the 
essential type of hypertension, which is the most common 
variety.  Increased vascular tone plays a role here in the 
hypertension.  In this examiner's opinion, there is no strict 
evidence that the [PTSD] caused the hypertension, as there 
are overriding factors [such as] his morbid obesity and 
likely intrinsic factors, as well."

In addition, the specialist also found that "it is more 
likely than not that the PTSD, in comparison and when 
weighted to the morbid obesity (and intrinsic factors) did 
not play a significant enough role in the hypertension to 
warrant serious consideration as an exacerbating factor.  It 
is, therefore, my opinion that it is unlikely that the 
veteran's hypertensive cardiovascular disease was chronically 
worsened by the veteran's service-connected [PTSD]."

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000).  Where a veteran has served for 90 days or more 
during a period of war, and hypertension becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, it shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

As noted above, the RO denied entitlement to direct service 
connection (including presumptive direct service connection) 
for hypertensive cardiovascular disease in September 1993, 
and the veteran appealed that decision.  The record reflects, 
however, that the veteran's only contention on appeal was 
that his hypertensive cardiovascular disease is secondary to 
his service-connected PTSD.  Although the veteran has 
articulated and pursued an alternative basis for service 
connection, the Board, in the absence of a clear withdrawal, 
has a concomitant duty to all potential theories of 
entitlement to benefits under the law and regulations.  See 
Akles v. Derwinski, 1 Vet. App. 118 (1991); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

After a contemporaneous review of the record, the Board finds 
that a clear preponderance of the evidence reflects that the 
veteran's current hypertensive cardiovascular disease has no 
relationship to military service.  The veteran's service 
medical records do not reflect treatment for or a diagnosis 
of hypertensive cardiovascular disease.  As consistently 
noted in the above-mentioned medical nexus opinions, the 
veteran's hypertensive cardiovascular disease had its onset 
in the early-1980's, more than 11 years following military 
discharge.  Therefore, direct service connection or direct 
presumptive service connection for hypertensive 
cardiovascular disease is not warranted.

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2000).

The Board observes that it was held in Allen v. Brown, 7 Vet. 
App. 439 (1995) that the term "disability" as used in 38 
U.S.C.A. §§ 1110, 1131 refers to permanent impairment of 
earning capacity, and that such definition of disability 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  Thus, pursuant to 
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disorder, such veteran shall be compensated for the degree of 
disability existing due to the aggravation.

The clinical evidence of record does not reflect a direct 
cause and effect relationship between the hypertensive 
cardiovascular disease and the service-connected PTSD.  
However, the various discrepancies with respect to the 
aggravation question prompted the Board to request additional 
clarification or advisory medical opinion in June 1999 with 
respect to the etiological relationship between the veteran's 
hypertensive cardiovascular disease and his service-connected 
PTSD.  In November 1999, the VA fee-basis cardiovascular 
disease and internal medicine specialist, who previously 
examined the veteran in 1998, conducted another evaluation of 
the veteran.  Based the examination and a review of the 
claims folder, the specialist opined that morbid obesity and 
intrinsic factors were the most overriding in the development 
of the veteran's hypertension.  Specifically, the specialist 
opined that "there is no strict evidence that the PTSD 
caused the hypertension, as there are overriding factors of 
his morbid obesity and likely intrinsic factors, as well."  
In addition, the specialist found that "it is more likely 
than not that the PTSD, in comparison and when weighted to 
the morbid obesity (and intrinsic factors) did not play a 
significant enough role in the hypertension to warrant 
serious consideration as an exacerbating factor.  It is, 
therefore, my opinion that it is unlikely that the veteran's 
hypertensive cardiovascular disease was chronically worsened 
by the veteran's service-connected [PTSD]."

Notwithstanding, the veteran argues that because his treating 
VA physician, Dr. Amanat, has stated that there is an 
etiological relationship, the Secretary is required to do the 
same.  It is noted, however, that this assertion misconceives 
the role of the Board.  The Board has a duty to assess the 
credibility and weight to be given to evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Court has stated 
that while it is true that the [Board] is not free to ignore 
the opinion of the treating physician, the [Board] is 
certainly free to discount the credibility of the physician's 
statement."  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
Moreover, greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In the instant case, the Board notes that the VA fee-basis 
cardiovascular disease and internal medicine specialist's 
opinion is a detailed reasoned response based on a review and 
analysis of the entire record, and the reviewing specialist 
referred to specific events and medical history to support 
his conclusions.  Dr. Amanat, on the other hand, fails to 
adequately reconcile his conclusions with all of the 
veteran's indicated disorders.  Specifically, the Board finds 
that the omission of the fact that there are other 
significant risk and exacerbating factors of the veteran's 
underlying hypertensive disorder, to include morbid obesity, 
weighs heavily against the probative value of this medical 
opinion.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a holding that the 
veteran's service-connected PTSD is causally associated or 
permanently increases the severity of his hypertensive 
cardiovascular disorder.  Therefore, his secondary service 
connection claim is denied.

The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion 
and diagnoses, and notes that the record does not indicate 
that the veteran has any medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).

With respect to this appeal, the Board has concluded that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hypertensive cardiovascular 
disease, to include as secondary to service-connected PTSD.  
The doctrine of reasonable doubt, therefore, does not apply 
in this case.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).


ORDER

The claim of entitlement to service connection for 
hypertensive cardiovascular disease, including as secondary 
to the veteran's service-connected PTSD.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

